DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANDREW K. KWAP,
                             Appellant,

                                     v.

               COUNTY OF CUMBERLAND, NEW JERSEY,
                            Appellee.

                               No. 4D17-3814

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502012CA004772.

   Scott Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

  Richard A. Warren and Scott L. Mendlestein of Falk, Waas, Hernandez,
Cortina, Solomon & Bonner, P.A., Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.